Title: To James Madison from William Jarvis, 24 December 1805 (Abstract)
From: Jarvis, William
To: Madison, James


          § From William Jarvis. 24 December 1805, Lisbon. “I had the honor to write to you yesterday by mr Adams of the Ship Commerce from St. Ubes for Baltimore inclosing a letter received from Mr Erving the preceding day & five duplicates or Triplicates to His Excy Mr de Araujo & the Marquis Pombal.
          “At 1 p m I have returned from waiting on the latter Gentleman, who positively assured me that all the Vessels under Quarantine except those from New York & Philadelphia should be released immediately, but those from these two Ports must lay a few days longer.”
          Adds in a postscript: “Private letters by the Post from Paris, which has just arrived, state that the Preliminaries of Peace between France & Germany are positively signed. The terms are not mentioned. Inclosed is the Official Notice from Admiral Collingwood to the Governor of Cadiz announcing the alteration in the Blockade. You will se⟨e⟩; that Provisions, as in the Official Notice to Mr. Munroe, are not here excepted.”
        